Citation Nr: 0725993	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  03-03 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for memory loss. 

2. Entitlement to service connection for insomnia. 


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
March 1991 to June 1999.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decision, dated in October 2001, of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In May 2007, the veteran failed to appear at a hearing before 
the Board. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

On the claim of service connection for memory loss, the 
service medical records show that in October 1994 the veteran 
was assaulted and struck in the head with a hammer and he 
lost consciousness for ten minutes.  The diagnosis was 
concussion.  

Records of a Medical Board, dated in 1998 and 1999, disclose 
no complaint, finding, or history of memory loss.  

On initial VA examination in October 1999, four months after 
the veteran's separation from service, memory loss was 
diagnosed. 

Accordingly, the Board finds that a remand is required to 
obtain a medical opinion as to the relationship, if any, 
between the memory loss first diagnosed shortly after service 
and the injury the veteran suffered during service. 



As for the claim of service connection for insomnia, the 
service medical records disclose that in January 1996 and in 
July 1996 the veteran complained of insomnia.  In December 
1996, the assessment was insomnia secondary to depression, 
which was caused by the veteran's marital problems.  

On VA examination in October 1999, the veteran was scheduled 
for sleep study, but the results are not in the record. 

Accordingly, the Board finds that a remand is required to 
obtain a medical opinion as to whether the veteran currently 
has insomnia and, if he does, whether it is related to an 
injury or disease of service origin. 

Accordingly, the appeal is REMANDED for the following action.  

1. Obtain any in-patient records from 
1994 to 1999 from the Army hospital at 
Fort Hood, Texas. 

2. Schedule the veteran for a VA 
examination by a neurologist and 
appropriate testing to determine: 

a). Whether the veteran suffers from 
memory loss, and, if so, whether it 
is at least as likely as not that 
the current memory loss is due to 
the documented head injury in 
October 1994 during service; and,  

b). Whether the veteran suffers from 
insomnia, and, if so, whether it is 
at least as likely as not that the 
current insomnia, is related to the 
insomnia documented in 1996 during 
service.  

The claims folder must be made available 
to the examiner for review. 

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion reached is so evenly divided 
that it is as medically sound to find in 
favor of the conclusion as it is to find 
against it.  If the requested opinion 
cannot be provided without resort to 
speculation, the examiner should so 
state.

3. After the above has been completed, 
adjudicate the claims.  If any decision 
remains adverse to the veteran, furnish 
him a supplemental statement of the case 
and return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

